 


110 HR 1215 IH: To authorize the Secretary of Energy to make certain loan guarantees for advanced conservation and fuel efficiency motor vehicle technology projects.
U.S. House of Representatives
2007-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1215 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2007 
Mr. Rogers of Michigan introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To authorize the Secretary of Energy to make certain loan guarantees for advanced conservation and fuel efficiency motor vehicle technology projects. 
 
 
1.AuthoritySection 1703 of the Energy Policy Act of 2005 (42 U.S.C. 16513) is amended by adding at the end the following new subsection: 
 
(f)Fuel efficient vehicle projectsThe Secretary shall make guarantees under this title to motor vehicle manufacturers and suppliers in the United States for advanced conservation and fuel efficiency motor vehicle technology projects for the production of new motor vehicles that do not exceed 10,000 lbs. gross vehicle weight, including gasoline and diesel vehicles, flexible fuel vehicles, and hybrid electric vehicles, that reduce dependence on oil and the emissions of one or more greenhouse gases.. 
2.AmountSection 1702(c) of the Energy Policy Act of 2005 (42 U.S.C. 16512(c)) is amended by adding at the end the following: In the case of advanced conservation and fuel efficiency motor vehicle technology projects under section 1703(f), the aggregate amount of guarantees under this title shall not exceed $20,000,000,000..  
 
